DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-8 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2019-121757 filed on 06/28/2019 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 06/18/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 06/18/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Allowable Subject Matter
6.         Claims 1-8 are allowed.

                                            REASONS FOR ALLOWANCE
7.          The following is an examiner’s statement of reasons for allowance:
            Anezaki et al. (US Pub 2013/0194631) teaches in fig. 2, elements 5-7, 9 and paras., 0035-0046 that image forming apparatus 10, as printer,  has memory 5, display device 6, input device 6, detector 7 and at least controller 9 which controls function of the image forming apparatus 10. The paras., 0035-0046 explained the information/functions related to the memory 5, the display device 6, the input device 6 and the detector 7.
            Anezaki et al. teaches in fig. 4 and para., 0066 that operation panel 6 (i.e. display device) is in folded state (closed state), while fig. 5 and paras., 0066-0068 explained that when the operation panel 6 shifted left-word from the folded state (see fig. 4) into the opened state (see fig. 5), the operation of the shifting from folded state to opened state is detected by sensor 28.

             Aso (US Pub 2015/0138581) teaches in fig. 2, elements 220, 223-225, 120 and paras., 0031, 0037, 0039-0040, 0052 that image forming apparatus 100, as printer, has memories 223-225, display device 120, input device 120, detector 313 (see para., 0052) and at least controller 200 which controls function of the image forming apparatus 100. 
           The paras., 0046-0052 explained the information/functions related to the memories 223-225, the display device 120, the input device 120, the detector 313 and the controller 200.   
            Figs. 6-7 & paras., 0085-0089 explained that the one of the memories 223-225 stored the pre-stored user information associated with first information. Figs 11 & paras., 0122-0131 and fig. 14 & paras., 0140-0143 explained in detailed that the detection of the user by the detector 313 and determining the authority to use the printer 

            However, prior arts of record fails to teach, alone or in combination, the claimed limitations recited, an electronic device having a display device configured to be folded & a state detector that detects whether the display device is in a folded state or an open state and “causes the display device to display, when the open state is detected by the state detector and when the user information stored in the storage device and the information received through the input device agree with each other, the first information stored in the storage device in association with the user information on a first display panel exposed in the open state; and restricts the display device from displaying the first information, when the open state is detected by the state detector, but the user information and the information received through the input device disagree, or when the folded state is detected by the state detector”, in combination with all other limitations as claimed in independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2001/0015827              c. US Pub 2015/0324675
            b. US Pub 2006/0171734              d. US Pub 2012/0162690
            e. US Pub 2011/0231011

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).